Exhibit 10.5

Opening Transaction

 

To:   

Air Transport Services Group, Inc.

145 Hunter Dr

Wilmington, Ohio 45177

From:    Bank of Montreal Re:    Base Convertible Bond Hedge Transaction Date:
   September 25, 2017

 

 

Dear Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Bank of
Montreal (“Dealer”) and Air Transport Services Group, Inc. (“Counterparty”) as
of the Trade Date specified below (the “Transaction”). Dealer is acting as
principal in this Transaction and BMO Capital Markets Corp. (“BMOCMC”), its
affiliate, is acting as agent for this Transaction solely in connection with
Rule 15a-6 of the Securities Exchange Act of 1934, as amended. Dealer and
Counterparty, each acknowledge and agree that (a) BMOCMC is acting solely in its
capacity as agent, and not as principal with respect to this Transaction,
(b) BMOCMC shall have no responsibility or personal liability, by way of
guarantee, endorsement or otherwise, in respect of this Transaction (including
arising from any failure by Dealer or Counterparty to pay or perform any
obligation under this Transaction), and (c) the parties agree not to proceed
against the BMOCMC to collect or recover any obligation owed to it under this
Transaction. This letter agreement constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
September 25, 2017 (the “Offering Memorandum”) relating to the 1.125%
Convertible Senior Notes due 2024 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 225,000,000 (as increased by up to an aggregate principal amount
of USD 33,750,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (the “Purchase Agreement”), dated as of September 25,
2017, between Counterparty and Goldman Sachs & Co. LLC and SunTrust Robinson
Humphrey, as the Initial Purchasers party thereto (the “Initial Purchasers”),
pursuant to an Indenture to be dated September 29, 2017 between Counterparty and
U.S. Bank National Association, as trustee (the “Indenture”). In the event of
any inconsistency between the terms defined in the Offering Memorandum, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the draft of the Indenture
last reviewed by Dealer as of the date of this Confirmation, and if any such
section numbers are changed in the Indenture as executed, the parties will amend
this Confirmation in good faith to preserve the intent of the parties. Subject
to the foregoing, references to the Indenture herein are references to the
Indenture as in effect on the date of its execution, and if the Indenture is
amended or supplemented following such date (other than any amendment or
supplement (x) pursuant to Section 8.01(I) of the Indenture that, as determined
by the Calculation Agent, conforms the Indenture to the description of
Convertible Notes in the Offering Memorandum or (y) pursuant to Section 5.08 of
the Indenture, subject, in the case of this clause (y), to the second paragraph
under “Method of



--------------------------------------------------------------------------------

Adjustment” in Section 3), any such amendment or supplement will be disregarded
for purposes of this Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine)) on the Trade
Date and (ii) in respect of Section 5(a)(vi) of the Agreement, the election that
the “Cross Default” provisions shall apply to Dealer with a “Threshold Amount”
of three percent of the shareholders’ equity of Dealer as of the Trade Date;
provided that (a) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, (b) the following sentence shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; and (c) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business. In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

 

September 25, 2017

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date,
subject to Section 9(x).

Option Style:

 

“Modified American”, as described under “Procedures for Exercise” below

Option Type:

 

Call

Buyer:

 

Counterparty

Seller:

 

Dealer

Shares:

 

The shares of common stock, par value USD 0.01 per share, of Counterparty
(Exchange symbol “ATSG”).

Number of Options:

 

225,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty and any Repayment Options pursuant to
9(j)(ii). In no event will the Number of Options be less than zero.

Applicable Percentage:

 

10%

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 31.3475.

 

2



--------------------------------------------------------------------------------

Strike Price:

 

USD 31.9005

Premium:

 

USD 4,878,000

Premium Payment Date:

 

September 29, 2017

Exchange:

 

The NASDAQ Global Select Market

Related Exchange(s):

 

All Exchanges

Excluded Provisions:

 

Section 5.06 and Section 5.07 of the Indenture.

Procedures for Exercise.

 

Conversion Date:

 

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 5.02(A) of the Indenture.

Final Conversion Period:

 

The period commencing on, and including, the 55th Scheduled Valid Day
immediately preceding the Expiration Date and ending on, but excluding, the
Expiration Date.

Expiration Time:

 

The Valuation Time

Expiration Date:

 

October 15, 2024, subject to earlier exercise.

Multiple Exercise:

 

Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

 

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a “Notice of Conversion” (as defined in the Indenture) that
is effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Notice Deadline”) of
(i) the number of such Options and, if applicable, whether such exercise relates
to the conversion of Convertible Notes in connection with which holders thereof
are

 

3



--------------------------------------------------------------------------------

 

entitled to receive additional Shares and/or cash in connection with an
adjustment to the Conversion Rate pursuant to Section 5.07 of the Indenture,
(ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date and (iii) in respect of any Options relating to
Convertible Notes with a Conversion Date occurring on or after the date
Counterparty receives “Shareholder Approval” (as defined in the Indenture), (a)
the Relevant Settlement Method for such Options and (b) if the settlement method
for the related Convertible Notes is not Settlement in Shares or Settlement in
Cash (each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”);
provided that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring during the Final Conversion Period, (A) such notice
may be given on or prior to the Scheduled Valid Day immediately preceding the
Expiration Date and need only specify the information required in clause
(i) above, and (B) if Counterparty has received “Shareholder Approval” (as
defined in the Indenture) prior to the 105th Scheduled Valid Day immediately
preceding the Expiration Date, if the Relevant Settlement Method for such
Options is (x) Net Share Settlement and the Specified Cash Amount is not USD
1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes before 5:00 p.m. (New York City time) on the 105th
Scheduled Valid Day immediately preceding the Expiration Date specifying the
information required in clause (iii) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.

 

Notwithstanding anything to the contrary herein or in the Equity Definitions,
any Notice of Exercise in respect of a Conversion Date occurring prior to the
Final Conversion Period and the related exercise of the related Options shall be
effective if given after the Notice Deadline but prior to 5:00 p.m. (New York
City time) on the fifth Exchange Business Day following the Notice Deadline and,
in respect of any Options in respect of which such notice is delivered after the
relevant Notice Deadline pursuant to this paragraph, the Calculation Agent may
adjust the number of Shares and/or amount of cash deliverable by Dealer with
respect to such Options in a commercially reasonable manner as appropriate to
reflect the additional costs (including, but not limited to, hedging mismatches
and market losses) and expenses incurred in connection

 

4



--------------------------------------------------------------------------------

 

with commercially reasonable hedging activities (including the unwinding of any
commercially reasonable hedge position) as a result of such notice not having
been received on or prior to the Notice Deadline.

Valuation Time:

 

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”

Settlement Terms.

 

Settlement Method:

 

For any Option (i) relating to a Convertible Note with a Conversion Date
occurring prior to the date Counterparty receives “Shareholder Approval” (as
defined in the Indenture), Cash Settlement and (ii) otherwise, Net Share
Settlement; provided that, in the case of clause (ii), if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option. Counterparty agrees that it shall settle
the conversion of any Convertible Note in a manner consistent with the
Settlement Method applicable to the exercise of the related Option.

Relevant Settlement Method:

 

In respect of any Option:

 

(i) if Counterparty has elected, or is deemed to have elected, to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 5.03(B)(i)(1) of the Indenture (together with cash
in lieu of fractional Shares) (such settlement method, “Settlement in Shares”),
(B) in a combination of cash and Shares pursuant to Section 5.03(B)(i)(3) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a

 

5



--------------------------------------------------------------------------------

 

combination of cash and Shares pursuant to Section 5.03(B)(i)(3) of the
Indenture with a Specified Cash Amount equal to USD 1,000, the Relevant
Settlement Method for such Option shall be Net Share Settlement;

 

(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 5.03(B)(i)(3) of the Indenture with a Specified Cash Amount greater than
USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

 

(iii) if Counterparty has elected, or is deemed to have elected, to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section 5.03(B)(i)(2) of the Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

(i)     cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a

 

6



--------------------------------------------------------------------------------

 

negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and

 

(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

Make-Whole Adjustment:

 

Notwithstanding anything to the contrary herein, in respect of any exercise of
Options relating to a conversion of Convertible Notes with a related Conversion
Date occurring prior to the Final Conversion Period for which additional Shares
will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to

 

7



--------------------------------------------------------------------------------

 

Section 5.07(A) of the Indenture, the Daily Option Value shall be calculated as
if the Option Entitlement included the Applicable Percentage of the number of
such additional Shares as determined with reference to the adjustment set forth
in such Section 5.07(A) of the Indenture; provided that if the sum of (i) the
product of (a) the number of Shares (if any) deliverable by Dealer to
Counterparty per exercised Option and (b) the Applicable Limit Price on the
Settlement Date and (ii) the amount of cash (if any) payable by Dealer to
Counterparty per exercised Option would otherwise exceed the amount per Option,
as determined by the Calculation Agent, that would be payable by Dealer under
Section 6 of the Agreement if (x) the relevant Conversion Date were an Early
Termination Date resulting from an Additional Termination Event with respect to
which the Transaction was the sole Affected Transaction and Counterparty was the
sole Affected Party and (y) Section 5.07(A) of the Indenture were deleted, then
each Daily Option Value shall be proportionately reduced to the extent necessary
to eliminate such excess.

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the related Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over
(ii) USD 1,000.

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page ATSG <equity> (or any successor thereto).

Valid Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

8



--------------------------------------------------------------------------------

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page ATSG <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

 

For any Option and regardless of the Settlement Method applicable to such
Option:

 

(i)     if the related Conversion Date occurs prior to the Final Conversion
Period, the 50 consecutive Valid Days commencing on, and including, the third
Valid Day following such Conversion Date; provided that if the related
Conversion Date occurs prior to the 105th Scheduled Valid Day immediately
preceding the Expiration Date and the Notice of Exercise for such Option
specifies that Settlement in Shares or Low Cash Combination Settlement applies
to the related Convertible Note, the Settlement Averaging Period shall be the
100 consecutive Valid Day period commencing on, and including, the third Valid
Day immediately following such Conversion Date; or

 

(ii)    if the related Conversion Date occurs during the Final Conversion
Period, the 50 consecutive Valid Days commencing on, and including, the 51st
Scheduled Valid Day immediately prior to the Expiration Date; provided that if
the related Conversion Date occurs on or after the 105th Scheduled Valid Day
immediately preceding the Expiration Date and the Notice of Exercise or Notice
of Final Settlement Method, as applicable, for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Convertible Note, the Settlement Averaging Period shall be the 100 consecutive
Valid Days commencing on, and including, the 101st Scheduled Valid Day
immediately prior to the Expiration Date.

Settlement Date:

 

For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

 

USD

 

9



--------------------------------------------------------------------------------

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

 

Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the proviso to the first sentence of
Section 5.05(A)(iii)(1) of the Indenture or the proviso to the first sentence of
Section 5.05(A)(iv) of the Indenture).

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent, shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction.

 

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:

 

10



--------------------------------------------------------------------------------

 

(i)     if the Calculation Agent in good faith disagrees with any adjustment to
the Convertible Notes that involves an exercise of discretion by Counterparty or
its board of directors (including, without limitation, pursuant to
Section 5.05(H) of the Indenture, Section 5.08(A) of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner taking into account the relevant provisions of
the Indenture; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall make a commercially reasonable adjustment, as determined by it, to the
terms hereof in order to account for such Potential Adjustment Event;

 

(ii)    in connection with any Potential Adjustment Event as a result of an
event or condition set forth in Section 5.05(A)(ii) of the Indenture or
Section 5.05(A)(iii) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii) of the Indenture), as the
case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall have the right to adjust, in good faith and in a commercially
reasonable manner, taking into account the terms of the Indenture, any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and commercially reasonable expenses incurred by
Dealer in connection with its hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

 

11



--------------------------------------------------------------------------------

 

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust, in good faith and in a commercially reasonable manner, taking into
account the terms of the Indenture, any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to reflect the costs
(including, but not limited to, hedging mismatches and market losses) and
commercially reasonable expenses incurred by Dealer in connection with its
hedging activities as a result of such Potential Adjustment Event Change.

Dilution Adjustment Provisions:

 

Sections 5.05(A)(i), (ii), (iii), (iv) and (v) and Section 5.05(H) of the
Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:

 

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Common Stock Change Event” in Section 5.08(A) of the
Indenture.

Tender Offers:

 

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 5.05(A)(v) of the Indenture.

Consequences of Merger Events / Tender Offers:

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that if, with respect to a
Merger Event or a Tender Offer, (i) the

 

12



--------------------------------------------------------------------------------

 

consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation and/or will either not be the
Issuer or not be a wholly-owned subsidiary of Issuer whose obligations hereunder
are fully and unconditionally guaranteed by Issuer following such Merger Event,
then, in either case, Cancellation and Payment (Calculation Agent Determination)
may apply at Dealer’s commercially reasonable election.

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

 

Applicable

Hedging Disruption:

 

Applicable; provided that:

 

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

13



--------------------------------------------------------------------------------

 

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

 

Not Applicable

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

 

Applicable.

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

Additional Acknowledgments:

 

Applicable

4. Calculation Agent.

 

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Counterparty of such failure, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent. Following any determination or calculation by the Calculation Agent
hereunder, upon a request by Counterparty, the Calculation Agent shall promptly
(but in any event within three Scheduled Trading Days) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

 

14



--------------------------------------------------------------------------------

5. Account Details.

 

  (a) Account for payments to Counterparty:

To be provided.

Account for delivery of Shares to Counterparty:

To be provided.

 

  (b) Account for payments to Dealer:

To be provided.

Account for delivery of Shares from Dealer:

To be provided.

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: Toronto.

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Air Transport Services Group, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Attention: Joseph E. Roux, Director Treasury

Telephone No.: (937) 366-2094

Email: joe.roux@atsginc.com

 

  (b) Address for notices or communications to Dealer:

Bank of Montreal

250 Yonge St., 10th

Toronto, Ontario M5B 2L7

Attention: Head, Derivative Operations

Telephone: 416-552-7809

Facsimile: 416-552-7905

With a copy to:

Bank of Montreal

100 King St W., 20th Floor

Toronto, Ontario M5X 1A1

Attention: Associate General Counsel, Derivatives Legal Group

Facsimile: 416-956-2318

 

8. Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

15



--------------------------------------------------------------------------------

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument, to which Counterparty or any of its
subsidiaries is a party, or to which Counterparty or any of its subsidiaries is
subject, or by which Counterparty or any of its subsidiaries is bound, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof (and any date on which this
representation and warranty is required to be repeated), in possession of any
material non-public information with respect to Counterparty or the Shares.

 

  (g) To Counterparty’s actual knowledge, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million. Counterparty will notify Dealer if the
immediately preceding statement contained in this Section 8(h) ceases to be
true.

 

  (i)

Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request. Based on such
resolutions, neither Dealer nor any of its affiliates shall be subject to the
restrictions under Section 203 of the Delaware General Corporation Law as an
“interested stockholder” of Counterparty by virtue of (A) its role as initial
purchaser of, or market-

 

16



--------------------------------------------------------------------------------

  maker in, the Convertible Notes, (B) its entry into the Transaction and/or
(C) any hedging transactions in Counterparty’s securities in connection with the
Transaction.

 

  (j) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

  (k) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (l) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (m) Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

 

  (n) Counterparty represents and warrants that the assets used in the
Transaction (i) are not assets of any “plan” (as such term is defined in
Section 4975 of the U.S. Internal Revenue Code (the “Code”)) subject to
Section 4975 of the Code or any “employee benefit plan” (as such term is defined
in Section 3(3) of the U.S. Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) subject to Title I of ERISA, and (ii) do not constitute “plan
assets” within the meaning of Department of Labor Regulation 2510.3-101, 29 CFR
Section 2510-3-101.

 

  (o) On the Trade Date neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) of Counterparty shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (d) of this Confirmation (except as to whether this Confirmation
constitutes Counterparty’s valid and binding obligation or is enforceable in
accordance with its terms); provided that any such opinion of counsel may
contain customary exceptions and qualifications. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on or prior to the date that is one
Scheduled Trading Day following any date on which Counterparty obtains actual
knowledge that it has effected any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 54.2 million (in the case of the first such notice) or
(ii) thereafter more than 4.1 million less than the number of Shares included in
the immediately preceding Repurchase Notice; provided that such notice shall be
delivered prior to the opening or

 

17



--------------------------------------------------------------------------------

  after the close of the regular trading session for the Shares on the Exchange.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable for any settlement of any such proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any such
proceeding that is pending or threatened in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to

 

18



--------------------------------------------------------------------------------

  reasonable conditions that Dealer may impose, including but not limited, to
the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended (the “Code”));

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer, or (B) to any other wholly owned direct or indirect
subsidiary of Dealer with a long-term issuer rating equal to or better than the
greater of (1) the credit rating of Dealer at the time of the transfer and
(2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3
by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer; provided
that, under the applicable law effective on the date of such assignment,
(1) Counterparty will not, as a result of such transfer or assignment, be
required to pay the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount that Counterparty
would have been required to pay to Dealer in the absence of such transfer or
assignment; (2) Counterparty will not, as a result of such transfer or
assignment, receive from the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement that is less than the amount
that Counterparty would have received from Dealer in the absence of such
transfer or assignment; and (3) such transfer or assignment does not cause a
deemed exchange for Counterparty of the Transaction under Section

 

19



--------------------------------------------------------------------------------

  1001 of the Code. If at any time at which (A) the Section 16 Percentage
exceeds 8.0%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(m) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under Section 203 of the Delaware General Corporation Law or any other law,
rule, regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.

 

20



--------------------------------------------------------------------------------

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) Ratings Decline. If at any time prior to the date Counterparty receives
“Shareholder Approval” (as defined in the Indenture) the long term, unsecured
and unsubordinated indebtedness of Dealer is rated Ba1 or lower by Moody’s or
BB+ or lower by S&P (any such rating, a “Ratings Downgrade”), then Counterparty
may, at any time following the occurrence and during the continuation of such
Ratings Downgrade and prior to the date Counterparty receives “Shareholder
Approval” (as defined in the Indenture), provide written notice to Dealer
specifying that it elects for this Section 9(g) to apply (a “Trigger Notice”).
Upon receipt by Dealer of a Trigger Notice from Counterparty, Dealer shall
promptly elect that either (i) the parties shall negotiate in good faith terms
for collateral arrangements pursuant to which Dealer is required to provide
collateral (including, but not limited to, equity or equity-linked securities
issued by Counterparty), until Counterparty receives “Shareholder Approval” (as
defined in the Indenture), to Counterparty in respect of the Transaction with a
value equal to the full mark-to-market exposure of Counterparty under the
Transaction, as determined by Dealer in a good faith commercially reasonable
manner, or (ii) an Additional Termination Event shall occur and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, and (B) the Transaction shall be the sole Affected
Transaction. For the avoidance of doubt, this Section 9(g) shall not apply from
and after the date Counterparty receives “Shareholder Approval” (as defined in
the Indenture).

 

  (h) [Reserved.]

 

  (i) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (j) Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 7.01(A) of the Indenture that results in the
Convertible Notes becoming or being declared due and payable pursuant to the
terms of the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction

 

21



--------------------------------------------------------------------------------

  and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 

  (ii) Within five Scheduled Trading Days following any Repayment Event (as
defined below), Counterparty may notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a “Repayment Notice”). The receipt by Dealer from Counterparty
of any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section 9(j)(ii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the “Repayment Options”) equal
to the lesser of (A) the aggregate principal amount of such Convertible Notes
specified in such Repayment Notice, divided by USD 1,000 and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repayment
Options. Any payment hereunder with respect to such termination (the “Repayment
Unwind Payment”) shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. “Repayment Event” means that
(i) any Convertible Notes are repurchased (whether pursuant to Section 4.02 of
the Indenture or otherwise) by Counterparty or any of its subsidiaries, (ii) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of such party (howsoever
described), (iii) any principal of any of the Convertible Notes is repaid prior
to the final maturity date of the Convertible Notes (for any reason other than
as a result of an acceleration of the Convertible Notes that results in an
Additional Termination Event pursuant to the preceding Section 9(j)(i)), or
(iv) any Convertible Notes are exchanged by or for the benefit of the Holders
(as such term is defined in the Indenture) thereof for any other securities of
Counterparty or any of its subsidiaries (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction. For
the avoidance of doubt, any conversion of Convertible Notes pursuant to the
terms of the Indenture shall not constitute a Repayment Event. Counterparty
acknowledges and agrees that any Convertible Note subject to a Repayment Event
will be promptly cancelled under the applicable provisions of the Indenture and,
in any event, will be deemed to be cancelled and disregarded and no longer
outstanding for all purposes hereunder. In addition, Counterparty acknowledges
its responsibilities under applicable securities laws, including, in particular,
Sections 9 and 10(b) of the Exchange Act and the rules and regulations
thereunder in respect of (x) the Repayment Event and (y) the delivery of a
Repayment Notice hereunder.

 

  (k) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

22



--------------------------------------------------------------------------------

  (l) Setoff. The provisions of Section 2(c) of the Agreement shall not apply to
the Transaction. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under the Agreement
and the Transaction against any delivery or payment obligations owed to it by
the other party under any other agreement between the parties hereto, by
operation of law or otherwise.

 

  (m) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit

 

23



--------------------------------------------------------------------------------

   Price the Calculation Agent may consider the purchase price paid in
connection with the purchase of Share Termination Delivery Property. Share
Termination Delivery Unit:    One Share or, if the Shares have changed into cash
or any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the

 

24



--------------------------------------------------------------------------------

  Shares incurred on the sale of Hedge Shares in a private placement), or
(iii) purchase the Hedge Shares from Dealer at the Relevant Price on such
Exchange Business Days, and in the amounts, requested by Dealer.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q) Right to Extend. The Calculation Agent may postpone or add, in whole or in
part, any Valid Day or Valid Days during the Settlement Averaging Period or any
other date of valuation, payment or delivery by Dealer, with respect to some or
all of the Options hereunder (in which event the Calculation Agent shall make
appropriate adjustments to the Transaction), if Dealer reasonably determines, in
its discretion based on advice of counsel, that such action is reasonably
necessary or appropriate to preserve commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions (but only if
liquidity as of the relevant time is less than the Calculation Agent’s
commercially reasonable expectations of liquidity at such time as of the Trade
Date) or to enable a dealer to effect transactions with respect to Shares or
Share Termination Delivery Units in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if such dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that such policies and
procedures have been adopted by Dealer in good faith and are generally
applicable in similar situations and applied in a non-discriminatory manner;
provided further that no such Valid Day or other date of valuation, payment or
delivery may be postponed or added more than 100 Valid Days after the original
Valid Day or other date of valuation, payment or delivery, as the case may be.

 

  (r) [Reserved].

 

  (s) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that
following Counterparty’s receipt of “Shareholder Approval” (as defined in the
Indenture) this Confirmation is not intended to convey to Dealer rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any United States bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (t) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (u) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of

 

25



--------------------------------------------------------------------------------

  Shares (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such Merger Event is consummated;

 

  (ii) (A) Counterparty shall give Dealer commercially reasonable advance (but
in no event less than one Exchange Business Day) written notice of the section
or sections of the Indenture and, if applicable, the formula therein, pursuant
to which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event (other than a Potential Adjustment Event in
respect of the Dilution Adjustment Provision set forth in Section 5.05(A)(ii) of
the Indenture), Merger Event or Tender Offer and (B) promptly following any such
adjustment, Counterparty shall give Dealer written notice of the details of such
adjustment; and

 

  (iii) on the date Counterparty receives any “Shareholder Approval” (as defined
in the Indenture), Counterparty shall give Dealer written notice of such
approval.

 

  (v) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (w) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (x) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of Dealer and Counterparty represents and
acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (y)

Payment by Counterparty. In the event that, following payment of the Premium and
Counterparty’s receipt of “Shareholder Approval” (as defined in the Indenture),
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section

 

26



--------------------------------------------------------------------------------

  5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty owes to
Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

  (z) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event (other than an adjustment to be made by reference to the Indenture),
the Calculation Agent or Determining Party shall make such adjustment by
reference to the effect of such event on a dealer, assuming that such dealer
maintains a commercially reasonable hedge position.

 

  (aa) Tax Matters.

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Master Agreement, shall not include any
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Master Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Master Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation, (ii) upon reasonable request of
Dealer and (iii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect. Additionally,
Counterparty shall, promptly upon request by Dealer, provide such other tax
forms and documents reasonably requested by Dealer. Dealer shall provide to
Counterparty a valid U.S. Internal Revenue Service Form W-8ECI, or any successor
thereto, (i) on or before the date of execution of this Confirmation, (ii) upon
reasonable request of Counterparty and (iii) promptly upon learning that any
such tax form previously provided by Dealer has become obsolete or incorrect.
Additionally, Dealer shall, promptly upon request by Counterparty, provide such
other tax forms and documents reasonably requested by Counterparty.

(iv) Tax Representations. Counterparty represents to Dealer that for U.S.
federal income tax purposes it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) and an
“exempt recipient” (as that term is used in section 1.6049-4(c)(1) of the United
States Treasury Regulations). Dealer represents to Counterparty that for U.S.
federal income tax purposes it is a U.S. taxpayer for any and all activities
that are effectively connected with its U.S. operations and is an exempt
recipient under U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

27



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

Very truly yours,

 

Bank of Montreal By:  

/s/ Andrew Henderson

Name:   Andrew Henderson Title:   Associate Director, Derivatives Operations

 

BMO Capital Markets Corp., solely in its capacity as agent By:  

/s/ Nick Stamou

Name:   Nick Stamou Title:   Director, WBPO OTC Derivatives By:  

/s/ Brian Riley

Name:   Brian Riley Title:   Director, Equity-Linked Capital Markets

Accepted and confirmed

as of the Trade Date:

 

Air Transport Services Group, Inc. By:  

/s/ W. Joseph Payne

Authorized Signatory Name:   W. Joseph Payne